TATE, Justice.
The present action was consolidated for trial and for consideration on review by this court with two companion suits: Abbott v. Parker, 259 La. 279, 249 So.2d 908 (rendered this same date) ; and Schwegmann v. Parker, 259 La. 315, 249 So.2d 921 (rendered this same date).
The present is a proceeding by two registered voters, who are owners of real property,' taxpayers, and legislators of Louisiana. By this suit they principally question, as invalid and ill-considered, 'the action of the State Bond and Tax Board in approving the $113 million of Second Series bonds issued by the Louisiana Stadium and Exposition District in connection with the construction of the domed stadium in New Orleans.
The trial court dismissed the suit. Under our supervisory jurisdiction immediate review was granted to one of the intervenors (LaNasa) on behalf of the plaintiffs, so as to determine at once all issues raised and argued in connection with the Abbott case, above cited.

Decree.

For the reasons set forth in the cited Abbott decision, we find that the judgment *315•of the trial court correctly dismissed this .suit. The plaintiffs and intervenors are to pay the costs of these proceedings, except .as exempted by law.
Affirmed.